Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on April 9, 2021 is being accepted by the Examiner. 
Drawing
The drawing filed on April 9, 2021 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claim 1 is objected to because of the following minor informalities: since distributed acoustic sensor is used also as DAS, it should be included in claim 1 as such because claim 10 of the instant application in three lines into the claim use DAS. 
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In reference to claims 1-20: the claimed invention is directed to abstract idea without significantly more. The claims (see claims 1, 10 and 17) recite “[calculating] a fracture map”. 
Step 2A, prong I: This judicial exception is not integrated into a practical application because it is a computational analysis. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite sufficient additional elements to integrate the abstract idea into a practical application, i.e., the microseismic monitoring in its actual implementation.
Section 2A, Prong II: As noted above, the abstract idea is not integrated into a practical application at prong 2 of the 101 analysis because the claim does not recite sufficient additional elements to integrate the abstract idea into a practical application. For instance, claim 1 recites “deploying at least one distributed acoustic sensor in a first well” and “collecting pre-stimulation microscopic data associated the at least one distributed acoustic sensor”; however, these steps would be considered a data gathering at the highest level of generality. Further, claims 10 and 17 include a “DAS”, “a memory” and “a processor”; however, these are elements are merely generic components that are invoked as tools to perform the abstract idea, which do not cause the claims as a whole to integrate the abstract idea into a particular practical application or provide significantly more than the recited abstract idea (see MPEP 2106.05(b)). The claims do not recite applying the abstract idea with, or by use of, any particular machine, nor does the claim affect a real-world transformation or reduction of a particular article to a different state or thing.  The claim amounts to manipulating data: calculating a fracture map using such as probability density function.  The claims do not indicate the aspect of microseismic monitoring, or recite any particular real-world actions that are taken as a result of the elaborate computation. 
Finally, at step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea for the same reason as discussed above with regard to prong II. Therefore, claims 1, 10 and 17 are ineligible under 35 U.S.C. 101. 
With regard to claims 2: this would be the extension of how the data would be gathered. 
With regard to claim 3: this would be considered the description of the well. 
With regard to claim 4: this would be considered part of the data gathering scheme. 
With regard to claim 5: this would be considered the type of data used for the analysis. 
With regard to claim 6: this would not provide how the microseismic control would be implemented, it would be more of a mathematical model. 
With regard to claims 7-9: the data type description and data gathering. 
With regard to claims 11-16: the type of well and the sensors used to gather data and the characteristic of the wells. 
With regard to claims 18-20: generally directing to creating the mathematical model and the analysis of pre-defined event acoustic data would be considered mathematical analysis/human thought process. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Keller et al. (U.S. Patent No. 9,557,434) discloses apparatus and method for detecting fracture geometry using acoustic telemetry. 
Davies (U.S. PAP 2020/0271807) disclose system and method for creating virtual point sources within a hydrocarbon formation. 
Zheng et al. (U.S. PAP 2021/0318457) discloses spatially locating a microseismic event utilizing an acoustic cable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857